Citation Nr: 1550518	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  10-03 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bone marrow disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board remanded the claim on appeal in September 2011, so that additional development of the evidence could be conducted.  At that time, the Board observed that the RO determined that the appeal arose from a May 2009 rating decision and reviewed the claims based on whether new and material evidence had been submitted.  The Board, however, in September 2011 accepted a March 2009 statement as a notice of disagreement with the pertinent denial in the October 2008 rating decision.  Therefore, the Board is reviewing the claims on a de novo basis and the issue is as stated on the title page.

The Board's September 2011 remand also sought to develop evidence concerning claims for a blood disorder, hepatitis C and cirrhosis of the liver.  Subsequent to the remand, in December 2012, the Appeals Management Center in Washington, DC granted service connection for hepatitis C, cirrhosis of the liver, anemia, and thrombocytopenia.  The claim seeking service connection for a bone marrow disorder continued to be denied.  

In February 2015, the Board requested a medical opinion through the director of the Veterans Health Administration (VHA).  38 C.F.R. § 20.901 (2015).  A VHA medical opinion was rendered in March 2015.  In June 2015, the Veteran and his representative were provided with the VHA opinion.  An Informal Hearing Presentation was submitted by the Veteran's accredited representative in August 2015.  In this, he mentioned that he had reviewed the March 2015 opinion, and had no further evidence to submit.  



The Board notes that it has reviewed both the Veteran's physical claims file and his paperless Veterans Benefits Management System (VBMS) and Virtual VA claims file.


FINDING OF FACT
 
The Veteran does not have a current diagnosis of a bone marrow disorder.


CONCLUSION OF LAW
 
A bone marrow disorder was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).


Duties To Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided the Veteran in September 2008.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records are in the claims file and were reviewed by both the RO and Board in connection with his claim.  The appellant has not informed VA of any outstanding existing post service medical records which may be helpful in the adjudication of his claim.  VA is not on notice of any evidence needed to decide the claim which has not been obtained.

VA has obtained a medical opinion in connection with the current claim of service connection.  The March 2015 VHA opinion is adequate, because the examiner reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VHA opinion make up for the deficiencies in the August 2012 VA examination report.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  The instantly-claimed disorder is not on the list.

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.

Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran is seeking service connection for a bone marrow disorder.  In his August 2008 claim, the Veteran reported that he had been diagnosed with a bone marrow condition at the VA medical facility in Martinsburg, West Virginia.  He also noted that during his active military service he had been diagnosed as having a low white blood cell count.  He claimed that a VA physician had attributed his bone marrow condition to his in-service low white blood cell findings.  

The Board notes that the Veteran's service treatment records includes findings of low white blood cell counts.  See May 1985 service separation examination report.  

Post service VA treatment records, relating specifically to the Veteran's bone marrow disorder claim, include those dated in July and August 2005 (where bone marrow biopsy findings were reported as being hypocellular with severe myeloid hypoplasia), January 2006 (where marrow was characterized as hypocellular), May 2010 (noted that January 2010 bone marrow testing revealed normocellular 10 to 50 percent cellularity), and May 2011 (noting that January 2010 bone marrow test findings were normocellular.  A VA hospitalization report dated in February 2014 indicates that he had chronic hepatitis C and leukopenia from idiopathic bone marrow hypoplasia.  The Board notes that the term "idiopathic" means a pathologic condition of unknown cause or spontaneous origin.  See Dorland's Illustrated Medical dictionary 912 (32nd ed. 2012).  

Although the RO obtained a VA medical opinion in December 2009, review of the opinion report reflects that the doctor did not address the etiology of the claimed bone marrow disorder.

The Board's September 2011 remand, concerning the bone marrow disorder claim, requested that in conjunction with an examination the examiner was to seek to determine the nature and etiology of the Veteran's current bone marrow disorder.  The examiner was asked to opine as to whether it was at least as likely as not (i.e., is there a 50/50 chance) the current bone marrow disorder was related to the in-service low white blood cells count.  The examiner was also asked to opine as to whether it was at least as likely as not that the current bone marrow disorder was caused or aggravated by the hepatitis C and cirrhosis.  

The requested VA examination was conducted in August 2012.  Review of the examination report seemingly failed to show whether a bone marrow disorder was diagnosed.  The diagnoses did include hepatitis C and cirrhosis of the liver.  While past medical findings were reported, the examination report was silent concerning the Veteran's above-noted history of bone marrow biopsies and associated findings.  In essence, the August 2012 VA examiner did not adequately answer the posed medical questions.  

Therefore, as there was no medical opinion of record (as the findings associated with the VA examination in August 2012 did not resolve the issue), the Board found it necessary to seek an expert medical opinion.

The VHA hematologist/oncologist, in February 2015, was asked to provide a medical opinion as to the following (accompanied by the additional instructions):

a.  Determine the current nature and etiology of any bone marrow disorder(s) found to be present since August 2008.  If such a disorder is shown to have been diagnosed, name the specific disorder(s).

b.  If a bone marrow disorder -- as opposed to a blood disorder -- is diagnosed, is it at least as likely as not this disorder is related to injury, disease or event incurred during his active military duty, to include the in-service findings of a low white blood cell count.  

c.  If a bone marrow disorder -- as opposed to a blood disorder -- is diagnosed, is it at least as likely as not that the Veteran's service-connected hepatitis C, cirrhosis of the liver, anemia and/or thrombocytopenia caused or permanently worsened or otherwise aggravated his claimed bone marrow disorder.

The reviewing physician is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of bone marrow disorder present (i.e., a baseline) before the onset of the aggravation.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

Please provide a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If you cannot provide an opinion without resorting to speculation, please explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, you should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

This sought after opinion, as noted above, was later obtained.  Review of the March 2015 opinion letter shows that the reporting VA physician observed that a May 1985 service treatment record showed that the Veteran had a normal hematocrit of 42.8 and a low white blood cell count of 3.2.  The low white blood cell count was attributed to benign ethnic neutropenia and since he did not have any medical sequela related to the white blood cell count which was outside of the range of normal cited by the interpreting laboratory.  The physician also observed that the Veteran, in 2005, in response to a reported finding of worsening neutropenia (white blood cell count ranged from 3.2 to 3.5), underwent a bone marrow biopsy in July 2005.  The results of the bone marrow biopsy showed hypocellularity with severe myeloid hypoplasia.  Repeated bone marrow biopsies were also noted to have been conducted in January 2006 and January 2010.  The physician observed that the examining pathologist in 2010 found that the bone marrow was normocellular for the Veteran's age and morphologically unremarkable.  

The VA physician, also in March 2015, observed that as part of an August 2012 VA examination, the examiner at that time offered an opinion concerning the Veteran's Hepatitis C virus infection, the Veteran's initial benign ethnic leukopenia, and the subsequent pancytopenia with an unremarkable bone marrow examination.  

In response to the posed medical question concerning what was the current nature and etiology of any bone marrow disorder found to be present since August 2008, the VA physician opined that no specific bone marrow disease had been diagnosed or named to date.  As rationale for this opinion, he mentioned that the 2008 bone marrow finding, which consisted of a hypocellular marrow with severe myeloid hypoplasia in the setting of untreated Hepatitis C infection, was reactive to the Veteran's untreated Hepatitis C infection.  He added that had it been an intrinsic bone marrow disease the 2010 bone marrow biopsy would not have been "normocellular for age" and "morphologically unremarkable" without a finding of previous specific treatment being directed at that disorder.  

The opining physician also found in March 2015 that the Veteran did not have a named primary bone marrow disorder.  In acknowledging the Veteran had a documented low white blood cell count in service, also known as benign ethnic neutropenia, this is considered to be congenital, and was not related to an injury, a disease or event incurred in service.  He added that the 2005 finding of hypocellular bone marrow with severe hypoplasia was at least as likely as not caused by the Veteran's service-connected Hepatitis C.  He added that hepatitis C, as with any infection, is known to suppress bone marrow function and that once the disease is not active, the bone marrow may recover, explaining in this case the finding of bone marrow in 2010 which was normocellular for age and morphologically unremarkable.  

The physician concluded in March 2015 by noting that the Veteran had benign ethnic neutropenia and a 2005 bone marrow finding of hypocellularity due to Hepatitis C infection.  The bone marrow finding was reactive to the infection and not a primary bone marrow disorder.  The physician additionally commented that the ongoing blood disorder, to include anemia and thrombocytopenia) was due to cirrhosis which resulted from the Hepatitis C infection.  

Analysis

As noted, the Veteran, in essence, alleges he suffers from a bone marrow disorder as a direct result of his active service.  He has not supplied any information or assertions pertaining to what type of symptoms he suffers from as a result of his claimed disorder.  He has also not contended to have experienced continuity of any symptomatology associated with his claimed bone marrow disorder from the time of his service separation.

Initially, the Board notes that there is no evidence that the Veteran is currently diagnosed with any chronic disability manifested by a bone marrow disorder.  He has provided no competent medical evidence indicating he currently suffers from such a disability.  In addition, while low white blood cell counts were documented on in-service laboratory testing, this has been medically determined not to have been synonymous with a bone marrow disorder.  The post service medical records, and particularly the VHA opinion findings of March 2015, as discussed in detail above, clearly indicate that the Veteran has not at any time during his appeal, or otherwise for that matter, had a bone marrow disorder.

The Board also acknowledges that the Veteran, as a layperson, has no competence to give a medical opinion on the diagnosis of a condition.  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis of a condition.  Davidson.  Consequently, lay assertions of medical diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan, 7 Vet. App. at 365.

Here, concerning the instant claim, without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  Absent competent evidence of the existence of a bone marrow disorder, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In sum, the Board finds that there is no competent evidence of a current diagnosis of a bone marrow disorder.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such disability, and all evidence included in the record weighs against granting the Veteran's claim of service connection for a bone marrow disorder.  There is no medical evidence of any post-service diagnosis of a bone marrow disorder in this case and no medical or competent lay evidence of any such symptoms over the years since service.  This factual finding is of great significance, in that the Board notes that a necessary element for establishing service connection -- evidence of a current disability -- has not been shown.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also Degmetich (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); and McClain, at 321 (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  In the absence of proof of present disability there can be no valid claim.  Brammer, at 225.  Here, the record is devoid of a finding that the Veteran currently has a bone marrow disorder.

In reaching this decision on the claim for service connection, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  Gilbert, at 54.  Accordingly, the Board concludes that service connection for the claimed disorder is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 , 3.303, 3.304 (2015).


ORDER

Entitlement to service connection for a bone marrow disorder is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


